      Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 1 of 20



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


WHITESELL CORPORATION,                    *
                                          *


            Plaintiff,                    *
                                          *


      V.                                  *         CV 103-050
                                          *


ELECTROLUX HOME PRODUCTS, INC.,           *
HUSQVARNA, A.B., and HUSQVARNA            *
OUTDOOR PRODUCTS, INC.,                   *
                                          ic


            Defendants.




                                   ORDER




      Presently pending before the Court is Defendant Husqvarna,

A.B., and Husqvarna Outdoor Products, Inc.'s {''Husqvarna") motion

for   summary    judgment    as    to    Certain    of    Plaintiff   Whitesell

Corporation's       ("Whitesell")         Accounts       Receivable      Pricing

Discrepancy     Claims.     This    motion     seeks     consideration   of   the

evidence    respecting    Count     VI    of   Whitesell's     Second    Amended

Complaint ("SAC").      Upon consideration of the parties' briefs, the

record, and the relevant law, the Court GRANTS IN PART and DENIES

IN PART the motion for summary judgment as discussed herein.




                              I.    BACKGROUND


      On December 14, 2000, the parties to this lawsuit executed a

purported     Supply    Agreement        entitled    "Strategic    Partnership
    Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 2 of 20



Agreement" ("SPA").^     (See SPA, Ex. 1 to SAC, Doc. No. 578-1.)

Pursuant to the SPA, Defendants agreed to buy all of their current

and future requirements for certain goods from Whitesell during

the term of the Agreement, and Whitesell agreed to supply all of

Defendants' requirements for such goods.         The SPA, however, never

defined the "goods" that were subject to the agreement. And, while

the parties nevertheless began their supply relationship shortly

after execution of the SPA, understandably disputes concerning the

scope of goods ensued. In fact, the first dispute that came before

the Court in March 2003 concerned whether certain parts used at

Defendants' Orangeburg, South Carolina plant fell within the scope

of the SPA.


     As   once   described   by   the   Court,   the   case   has   suffered

"numerous stops and starts."       (See Order of Nov. 12, 2013, Doc.

No. 541, at 2).      In the interim, the parties entered into a

Settlement Memorandum dated May 28, 2003 (Settlement Memorandum,

Ex. 2 to SAC, Doc. No. 578-2) and a Consent Order dated May 17,

2005 (Consent Order, Ex. 4 to SAC, Doc. No. 578-4), which are

relevant here.     Ultimately, Whitesell filed its SAC on June 5,




^ Defendant Electrolux Home Products, Inc. and Whitesell were the
original parties to the SPA.       On June 12, 2006, EHP transferred
its outdoor products division      to Husqvarna A.B., which in turn
transferred the business to        Husqvarna Outdoor Products, Inc.
("Husqvarna").   The instant       motion apparently concerns parts
supplied only to Husqvarna.
                                    2
    Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 3 of 20



2014.     The SAC along with Defendants' Answers and Counterclaims

thereto are the operative pleadings in the case.

        Count VI of the SAC, entitled "Breach of Contract (Failure to

Pay Invoices)," complains that Defendant Husqvarna has refused to

pay "valid and undisputed invoices" for parts Whitesell supplied

to it.     (Doc. No. 578, H 170.)    Lists of these past due invoices

pertaining to Husqvarna are attached to the SAC as Exhibits 6 and

7, which reference invoice numbers and the amount due to Whitesell

on each invoice.    Exhibits 6 and 7 do not refer to individual part

numbers.     According to Husqvarna's calculations, Whitesell claims

through Exhibits 6 and 7 that Husqvarna owes over $4,000,000 for

unpaid invoices.    (Husq.'s Mot. for Summ. J. as to Certain Accounts

Receivable Pricing Discrepancy Claims, Doc. No. 1290, at 4.)

        On April 12, 2019, Whitesell submitted the report of its

financial accounting expert, Mr. Peter Karutz.           The report was

amended on August 12, 2019.       (Karutz Report, Doc. No. 1314-13.)

According to Schedule 6.1 of the report, Mr. Karutz has opined

that Husqvarna is liable to Whitesell in the amount of $1,549,769

on the Pricing Discrepancy Claims. It appears from excerpts in the

record. Schedule 6.1 is organized on a part number basis.         So, for

a particular part at issue,         Mr. Karutz identifies an invoice

number, the invoice date, the quantity of that part, the price per

part charged by Whitesell on the invoice, and the price per part

Husqvarna actually paid on the invoice.        The discrepancy between

                                     3
       Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 4 of 20



price charged and price paid is then listed in terms of money owed

to Whitesell.2'3     (See generally Schedule 6.1 Excerpts in Exs. A-V

& X-Z to Husq.'s Mot. for Summ. J.)

       Husqvarna's motion for summary judgment targets 25 different

parts.     As to these parts, Whitesell claims that Husqvarna owes

the pricing discrepancy between the price charged by Whitesell on

the part and the price Husqvarna actually paid on that part.                 A

so-called "pricing discrepancy" claim as to a specific part spans

multiple invoices and years of supply.             Through its motion for

summary judgment, Husqvarna contends that the price it actually

paid on the specifically identified parts is the price called for

by the parties' supply agreements as a matter of law.                     Thus,

because Husqvarna paid the contractually mandated price, it owes

no more to Whitesell and is entitled to summary judgment.




2 Mr. Karutz also computed prejudgment interest at a rate of 7%
per annum on Schedule 6.1.

2   Husqvarna's expert, Mr. Charles M. Phillips, breaks down the
difference between Whitesell's invoice claim in its SAC and the
Karutz Report as follows:         Of the over 1500 invoices listed on
Exhibits 6 and 7 of the SAC, Whitesell has now excluded 326 of
them but added 317 new invoices. Moreover, 651 of the invoices
now reflect a different amount owing from the SAC to the Karutz
Report.  (See Defs.' Mot. to Strike Prejudgment Interest Claim,
Doc. No. 1305, Ex. A (identified as Phillips Report, Am. Schedule
7).)
       Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 5 of 20



                                II.    LEGAL STANDARD


       The Court should grant summary judgment only if "there is no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law."                    Fed. R. Civ. P. 56(a).            The

purpose of the summary judgment rule is to dispose of unsupported

claims or defenses which, as a matter of law, raise no genuine

issues    of    material    fact      suitable     for   trial.    Celotex    Corp.   v.

Catrett, 477 U.S. 317, 322-23 (1986).                    Facts are "material" if

they could affect the outcome of the suit under the governing

substantive law.         Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).       A dispute of those material facts "is 'genuine' . .

  [only] if the evidence is such that a reasonable jury could

return    a    verdict    for   the    nonmoving      party."       Id.      "The   mere

existence       of   a    scintilla      of       evidence    in    support    of     the

[nonmovant's] position will be insufficient" for a jury to return

a verdict for the nonmoving party.                 Id. at 252; accord Gilliard v.

Ga. Dep't of Corrs., 500 F. App'x 860, 863 (11th Cir. 2012) .

       As required, this Court will view the record evidence "in the

light most favorable to the [nonmovant] ," see Matsushita Elec.

Indus. Co. V. Zenith Radio Corp., 475 U.S. 574, 587 (1986), and

will    "draw    all     justifiable      inferences         in   [the   non-movant's]

favor," see United States v. Four Parcels of Real Prop., 941 F.2d

1428, 1437 (11th Cir. 1991) (en banc) (internal punctuation and

quoted source omitted).            Additionally, the party opposing summary

                                              5
    Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 6 of 20



judgment "may not rest upon the mere allegations or denials in its

pleadings.       Rather, its responses . . . must set forth specific

facts showing that there is a genuine issue for trial."             Walker v.

Darby, 911 F.2d 1573, 1576-77 (11th Cir. 1990).

     The Clerk gave the nonmoving party in this matter, Whitesell

Corporation, notice of the summary judgment motion and the summary

judgment rules, of the right to file affidavits or other materials

in opposition, and of the consequences of default.                 (Doc. No.

1292.)     Therefore,      the   notice   requirements     of   Griffith      v.

Wainwright, 772 F.2d 822, 825 (11th Cir. 1985) (per curiam), are

satisfied.


     The Court notes that Husqvarna failed to file a separate

statement of facts as required by Local Rule 56.1.^             Instead, upon

Whitesell's prompting in opposition, Husqvarna attached to its

Reply    Brief    a   separate   statement   of   material      facts   and   a

counterstatement      to   Whitesell's    statement   of   material     facts,

thereby correcting the deficiency albeit belatedly.                Whitesell

contends that the motion for summary judgment must be denied based

upon Husqvarna's non-compliance.           The Court declines to do so

because Whitesell has suffered no prejudice.



^   Husqvarna explains that because its motion required the
explanation of extensive data and factual information, it opted to
include these facts in the context of its brief rather than repeat
the same facts in a separate statement. (Husq.'s Reply Br., Doc.
No. 1379, at 7 n.8.)    The Court admonishes Husqvarna that Rule
56.1 does not provide exceptions.
                                     6
      Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 7 of 20



                           III.   LEGAL ANALYSIS


       Husqvarna    contends   that     the   pricing    provisions      of   the

parties' supply agreements determine the amount Whitesell could

charge for the subject parts.           The majority of the parts subject

to Husqvarna's motion for summary judgment (22 of the 25 parts)

are so-called wireform parts, the pricing for which are governed

by the Settlement Memorandum and Consent Order.                The Settlement

Memorandum provides:

      In addition to the annual rebate provided in Section 7
      of this Memorandum, all Exhibit "B-1" Brunner, wireform
      or substitute parts transitioned to Whitesell will
      receive a five percent (5%) discount from the EHP piece
      price, plus freight, now being paid by EHP, unless other
      terms and pricing are mutually agreed to by the parties
      in writing.

(Settlement Memorandum, H 3.)           The Consent Order was issued at a

time that Husqvarna's Orangeburg plant had redesigned many of its

tractor models in connection with its "Tractor Excellence" project

commonly referred to as "TEX."          Accordingly, the Consent Order of

May   17,   2005,   reaffirmed    the    Settlement     Memorandum's     pricing

provision for       then existing     wireforms   but   also   created    a   new

pricing provision for the "redesigned" wireforms used in the TEX

models, stating:

      Wireform Pricing to be completed reflecting a 5% price
      reduction per part price savings off of Northern Wire
      and Mitchell Bissell pricing for all current Orangeburg
      wireforms as of 12-01-04 and also the same 5% savings on
      all McRae wireform pricing as of 12-01-04 from all
      suppliers being replaced.     Due to the new platform
      designs being implemented in 2005, all new replacement
    Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 8 of 20



     or redesigned wireforms due to design modifications for
     the Northern Wire and Mitchell Bissell parts shall be
     priced at 4% less than verified Northern Wire and
     Mitchell Bissell quoted prices and shall be eligible for
     a 2% rebate represented (sic) a total savings of 6%
     annually.

(Consent Order, Doc. No. 30, Ex. 1.)

     For    its   part,   Whitesell    disputes       that    these     pricing

provisions are the only source upon which the parties may rely to

establish   the   applicable   price   per    part.     Rather,       Whitesell

contends that a higher price for each part was established through

the parties' course of conduct, as more fully explained below.

     The remaining three parts subject to Husqvarna's motion for

summary judgment are "new parts," i.e., parts that had not been

purchased previously from another supplier.             The new parts are

subject to a pricing provision in the SPA, which will be discussed

more fully in Section III.B., infra.

     A.    Wireform Parts


     As stated, 22 parts at issue            herein are      wireform    parts.

According to Husqvarna, the correct pricing for each of these parts

may be determined by simply applying a 5% discount on the incumbent

supplier's price as of December 1, 2004 per the pricing provisions

quoted above.     In furtherance thereof, Husqvarna provides the

actual incumbent supplier purchase data for each of these parts.

From that price, Husqvarna applies a 5% discount and calculates

the price that should have been paid for each part.                   Whitesell
       Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 9 of 20



contends these parts should have a higher price.                  For the first

eight parts, Whitesell ties its claimed prices to evidence other

than    the   actual   incumbent   supplier      purchase      data.     For    the

remaining 14 parts, Whitesell does not dispute the starting point

for each part's price is the incumbent supplier price.                   Instead,

Whitesell claims that price should be discounted only 1%, not 5%.

Wireform Part Nos. 187101, 196338/ 155452, 175606, 187784, 8393J,
109228X & 198725


       For    these    eight    parts,        Husqvarna    claims      that     the

contractually mandated price is the incumbent supplier's price as

of December 1, 2004 less a 5% discount.               In reality, Husqvarna

either paid that price per part (in two instances) or paid a price

close to the incumbent pricing, resulting in a slight over- or

underpayment by Husqvarna.          For instance, with respect to Part

Nos. 196338 & 175606, Husqvarna paid the incumbent supplier's price

as of December 1, 2004 less a 5% discount during the entire term

of the parties' relationship.           For Part Nos. 155452 and 187784,

Husqvarna's starting point was based on a purchase it made from

its incumbent supplier a few months after December 1, 2004 less a

5% discount - both of which resulted in a slight overpayment by

Husqvarna.       For the remaining parts.         Part Nos. 187101, 8393J,

109228X and 198725, Husqvarna paid a price that was close to the

incumbent     supplier's   price   as    of    December   1,   2004    less    a 5%
    Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 10 of 20



discount, but its payments resulted in slight underpayments to

Whitesell.        This information is summarized below:




   Part No.           Incumbent              Incumbent         Actual Price      Under/Over
                      Supplier's Price per   Supplier's        per Part paid     Payment
                      Part as of 12-01-04®   Price less 5%     by Husq.
  187101              .13 (Ex.A-1)           .1235             .1140             ($-3,573.66)
  196338              .36 (Ex. B-3)          .3420             .3420             $0
  155452              .17712 (Ex. C-3)       .168264           .1710             $1,009.82
  175606              .610(Ex. D-3)          .5795             .5795             $0
  187784              .7 (Ex. E-3)           .665              .817              $3,209.33
  8393J               .396 (Ex. F-3)         .3762             .2883             ($-2,543.21)
   109228X            .522(Ex. G-2)          .4959             .4784             ($-300.62)
  198725              .466(Ex. H-3)          .4427             .4370             ($-11.57)



      Whitesell claims it is entitled to a much higher price than

the incumbent supplier price of December 1, 2004, summarized as

follows:



           Part No.      Incumbent            Whitesell's          Whitesell's
                         Supplier's Price     Claim of Price          Damages Claim
                         less 5% discount     Per Part
          187101         .1235                1.1580               $392,726.70
          196338         .3420                1.3666               $97,382.08
          155452         .168264              .2784                $39,639.94
                                              .9500
          175606         .5795                .82370               $39,825.85
          187784         .665                 1.3870               $12,034.98
          8393J          .3762                .57600               $8,324.02
           109228X       .4959                1.0910               $10,517.04
          198725         .4427                .8858                $911.06




5 These prices are supported by evidence from Husqvarna's 2015
discovery production of prices paid to prior suppliers for parts
subject to Whitesell's Pricing Discrepancy Claims. The referenced
Exhibits are excerpts from this production filtered by part number
and are attached to Husqvarna's motion for summary judgment, doc.
no. 1290.
                                                    10
   Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 11 of 20



     Whitesell's claimed prices per part are based on what it

refers to as a course of conduct.         According to Whitesell, it

provided Husqvarna with a quote on a part.      (Aff. of John Duffner,

Doc. No. 1361-2, H 9.)      The part was approved through the part

production approval process (''PPAP") and loaded by Husqvarna onto

Whitesell's Demand Flow     Center ("DFC") for Whitesell to begin

supply.     (Id.)   Whitesell then ships the parts to Husqvarna

pursuant to the DFC.     (Id.)   Whitesell contends that the acts of

loading the part onto the DFC and accepting shipment of the part

indicate Husqvarna's approval and acceptance of the quoted price.

As an example of this scenario, Whitesell sent a quote to Husqvarna

on Part No. 175606 on January 25, 2007, quoting a price per part

of .82370.    Presumably, Husqvarna approved the part production,

loaded it on the DFC, and took delivery of the part.        According to

Whitesell, because Husqvarna had the price quote in hand before

this conduct, without questioning or objecting to the price, it

should be the price with respect to its Price Discrepancy Claim.

It is undisputed that Husqvarna never paid this price for this

part; rather, Husqvarna continued to pay the incumbent supplier's

price as of December 1, 2004 less a 5% discount for the entirety

of their relationship.    By way of further example, for Part Nos.

196338, 155452 and 187784, Whitesell relies upon a pricing schedule

entitled "McRae Wireform Pricing 03-29-06" for its claimed higher

price.    It is undisputed that Husqvarna took delivery of these
                                   11
   Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 12 of 20


parts throughout their relationship, but it never paid the higher

price reflected on this schedule.

     Essentially, Whitesell's contention that the Court should

accept Whitesell's price quotes to Husqvarna rather than the

contractually mandated price of the incumbent supplier is one of

waiver.   Whitesell argues,      [T] he parties mutually agreed to the

prices which were contained on Whitesell's quotes, those on which

[Husqvarna] relied on to place a purchase order by virtue of adding

the parts on the DFC, and those which [Husqvarna] clearly agreed

to, accepted, and used."      (Whitesell's Resp. to Mot. for Summ. J.,

Doc. No. 1360, t 36; see also H 34 (''There are clear genuine issues

of material fact related to whether [Husqvarna] waived its ability

to enforce      the   pricing provisions in     the    parties'     agreements

through its course of conduct.")

     The Court starts with the observation that Whitesell does not


dispute   the    applicability   of   the    pricing   provisions      of   the

Settlement   Memorandum    and   Consent    Order   relative   to   incumbent


prices as of December 1, 2004 less a 5% discount on these eight

parts.    Nor does Whitesell dispute the claimed price per part

derived by Husqvarna upon applying these provisions.                 Whitesell

argues that the Court must go beyond the agreements to conclude

that the evidence creates a triable issue of fact as to waiver.


     Continued performance under a contract may constitute waiver

of a contractual right; such waiver



                                      12
   Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 13 of 20


     may be express, or may be inferred from actions, conduct,
     or a course of dealing. Waiver of a contract right may
     result from a party's conduct showing his election
     between two inconsistent rights. Acting on the theory
     that the contract is still in force, as by continuing
     performance, demanding or urging further performance, or
     permitting the other party to perform and accepting or
     retaining   the  benefits   under   the  contract,   may
     constitute   waiver   of   the    breach.    However,   all      the
     attendant    facts,   taken   together,     must   amount   to   an
     intentional relinquishment of a known right, in order
     that a waiver may exist.

Young V. Oak Leaf Builders, Inc., 626 S.E.2d 240, 243 (Ga. Ct.

App. 2006) (quoted source omitted); see also Yash Solutions, Inc.

V. New York Global Consultants Corp., 834 S.E.2d 126, 133 (Ga. Ct.

App. 2019) ("An implied waiver is one shown by a party's decisive,

unequivocal conduct reasonably inferring the intent to waive.").

Furthermore, "[w]here the only evidence of an intention to waive

is what a party does or forbears to do, the actions, or omissions

to act relied upon must be so manifestly consistent with a waiver

of a right that no other reasonable explanation of his conduct is

possible."   Rockwell Int'l Corp. v. Riddick, 668 F. Supp. 674, 679

(N.D. Ga. 1987) (emphasis added).

     Here, Whitesell claims that Husqvarna waived its right to

insist upon the pricing provisions in the agreements when it

accepted its higher quotes by entering the parts into the DFC and

accepting delivery of the parts.           This conduct, however, is not

"manifestly consistent with a waiver" when Husqvarna continued to

pay for the parts at the prices dictated by their agreements.

Indeed, other than its say so, Whitesell has presented no evidence
                                      13
     Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 14 of 20


that Husqvarna's loading the part into the DFC constituted approval

of its higher quote.         That is simply not enough under the case

law.    That is to say, Husqvarna did not do anything to manifest

its intent to accept the higher quoted price.               Quite the opposite,

Husqvarna loaded the part into the DFC, accepted delivery, and

paid at the contractually agreed upon prices in the face                        of

invoices that charged the higher prices.                If anything, this is

manifest intent not to accept the higher prices.

       In   short,   Whitesell     has    not    provided     any   evidence    of

Husqvarna's     "decisive,     unequivocal        conduct"    or    "intentional

relinquishment of a known right" from which a jury could reasonably

infer that it intended to waive its right to insist upon the

contractually agreed upon pricing.®              Instead, the evidence shows

that Husqvarna insisted upon enforcing the pricing provisions of

the Settlement Memorandum and the Consent Order to determine the


appropriate    price    of   these   eight       wireform    parts,   i.e.,    the

incumbent supplier price as of December 1, 2004 less a 5% discount.

Accordingly,    Husqvarna     is   entitled       to   summary     judgment    with

respect to Whitesell's Pricing Discrepancy Claims in that the

appropriate price that should have been invoiced on Part Nos.

187101, 196338, 155452, 175606, 187784, 8393J, 109228X and 198725

is determinable as a matter of law.             Having so concluded, and upon



®   The issue of waiver is decided by a jury only when the evidence
is in conflict.        Yash, 824 S.E.2d at 133.              Here, there is     no
evidence of Husqvarna's conduct reasonably suggesting waiver.
                                         14
   Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 15 of 20


application of the pricing provisions as a matter of law, the Court

further concludes that Whitesell is entitled to payment in the

principal amount      of $6,429.06, the amount Husqvarna underpaid

Whitesell on the subject invoices.®        Judgment will be entered in

Whitesell's favor at a later time.


Wireform Part Nos. 192757, 187556, 187414, 170015, 182402, 193413,
175652, 188202, 165932, 169498, 193412, 190736, 169497 & 180218

     With respect to these fourteen parts, Whitesell does not

dispute that their pricing is based upon the incumbent supplier's

price as of December 1, 2004.        The dispute between the parties

arises with respect to the proper discount to be applied to that

price.     Husqvarna paid the invoices at a 5% discount as provided

for in the    Settlement Memorandum      and   Consent Order.      Whitesell


invoiced these parts at only a 1% discount, however.               Whitesell

contends that the 5% discount called for by the agreements must be

reduced to 1% by deduction of the 2% annual rebate and 2% early

payment discounts.     Based upon this pricing discrepancy, Whitesell

claims it is owed over $80,000 on invoices related to these parts.

     The    annual   rebate   discount   appears   in   Section   7   of   the

Settlement     Memorandum,    providing    that    Whitesell      shall    pay

Defendants a 2% rebate on their total calendar year purchases from



 The issue of prejudgment interest as it pertains to Count VI will
be resolved in the Court's Order on Defendants' Motion to Strike
Whitesell's Claims for Prejudgment Interest (doc. no. 1305).

® In the absence of a counterclaim, the Court will not award
Husqvarna the amount it overpaid on these invoices.
                                    15
    Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 16 of 20


Whitesell beginning in 2003.           The plain language of the Settlement

Memorandum      contradicts       Whitesell's   contention   that     this   annual

rebate must be deducted from the 5% pricing discount.                 The pricing

provision of the Settlement Memorandum provides that the 5% pricing

discount is "in addition to the annual rebate provided in Section

7 of this Memorandum."              (Settlement Memorandum, § 3 (emphasis

added).)        The   early payment discount referenced by Whitesell

appears in the SPA, but not in Section 5.0 entitled "Pricing."

Rather, Section 4 of the SPA entitled "Payment Terms" provides

that a 2% discount of the invoice amount "may be taken if an

invoice is paid and funds received prior to 20 days from receipt

of goods."      (SPA, § 4.0.)       The SPA does not contemplate that these

early pay discounts will play into the appropriate price of a part,

particularly since the discount is only realized upon early payment

of the invoiced amount.


     To    be    sure,      the   pricing     provisions   of   the    Settlement

Memorandum      and   the    Consent   Order    do   not   support    Whitesell's

application of these 2% discounts to the pricing discount of 5%.

And, Whitesell has presented no evidence creating an ambiguity

with respect to the application of a full 5% discount to the

incumbent supplier's price as of December 1, 2004 as provided in

the agreements.          Moreover, it is not lost upon the Court, in

consideration of Whitesell's motion as a whole, that Whitesell did

not seek these same deductions to the 5% discount in assessing its


                                         16
     Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 17 of 20


Price   Discrepancy     Claims      on    the    first   eight   wireform         parts

discussed in this section, supra.               That is to say, in calculating

damages as to those eight wireform parts, Mr. Karutz used the full

5%   discount    of   the   incumbent      supplier's     price       to    determine

Husqvarna's     alleged     underpayment        as   compared    to     Whitesell's

claimed higher prices.

      Upon    the   foregoing,      the   Court      concludes   that       Husqvarna

properly paid the invoices related                 to these     14   parts at the

incumbent supplier's        price    as   of    December 1,      2004      less   a 5%

discount in accordance with the pricing provisions applicable to

wireform     parts.    Accordingly,        Whitesell is owed          nothing,     and

Husqvarna is entitled to summary judgment on Whitesell's Pricing

Discrepancy Claims respecting Part Nos. 192757, 187556, 187414,

170015, 182402, 193413, 175652, 188202, 165932, 169498, 193412,

190736, 169497 and 180218.

      B.   New Parts


      The three remaining parts subject to Husqvarna's motion for

summary judgment are Part Nos. 71020748, 199162 and 73971000.

These parts are considered "new parts" in that they had not been

previously purchased from another supplier.                   As such, the SPA

provides "New Good(s) Pricing" as follows:

      All new Goods shall be priced at a Whitesell Unit Price
      comparative with the Whitesell Unit Price charged for
      the most similar Good in Exhibit B used as a reference
      guide for a Good having similar characteristics and sold
      in similar volumes.


                                          17
    Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 18 of 20


(SPA, § 5.6.)

     The    Court     first    observes       that   without      an    Exhibit   B,

Husqvarna's motion is not based upon a strict application of the

contract's pricing provision as a matter of law.                       The Court is

also unable to determine a definitive timeline of events from the


record.    What appears to be so is that Whitesell used a "two-

tiered"    approach    by     quoting   an    "import"    price    and    a   higher

"domestic" price on each part.               Whitesell contends that the two

prices were necessary to account for different lead times.                    Based

upon these quotes, Husqvarna paid the lower import price even

though Whitesell invoiced the higher domestic price.                   For its part,

Whitesell references Section 17.1 of the SPA and claims the lower


import price was not to take effect until a certain production

capacity was reached.

     By way of illustration. Part No. 199162 was originally quoted

at an "import" price of $.0996 per piece and at a "domestic" price

of $.15370 per piece on April 27, 2005.                  (See Husq.'s Mot. for

Summ. J., Ex. Y-2, at 2-3.)         The only difference in the two quotes

is the applicable "lead times."              (See id.)     There is nothing in

the record to show which price was accepted by Husqvarna, though

it apparently loaded the lower price of $.0996 in the DEC and paid

that price throughout the parties' relationship. On May 19, 2006,

however, Whitesell informed Husqvarna that its pricing at the lower

rate was incorrect, did not comport with the quoted price, and


                                        18
   Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 19 of 20


should be updated immediately ''[t]o avoid further accruals."                (Id.

at 6.)      Husqvarna presumably refused to correct the price as

requested,    though    the   record     contains      no   written    objection.

Whitesell    now    claims    Husqvarna       owes    $26,974.26   on    invoices

pertaining to this part.

     Through its motion for summary judgment, Husqvarna claims

that this ''two-tiered pricing quote" contravenes the applicable

pricing provision.      Yet, the application of the applicable pricing

provision is impossible, and without undisputed evidence in the

record to support Husqvarna's position that the lower price is the

contractually mandated price, the Court is unable to resolve the

issue as a matter of law.


     In short, there appears to be genuine disputes of material

fact regarding the appropriate price of these parts.                   Unlike the

other 22 parts at issue here, the Court cannot apply a contractual

pricing provision to resolve the matter.              And, because the parties

hotly dispute what price should have been applied even in the first

instance,    Husqvarna is     not entitled           to summary judgment     with

respect to Part Nos. 71020748, 199162 and 73971000.                   A jury must

decide the issue.




                              IV.    CONCLUSION


     Upon the foregoing. Defendant Husqvarna's motion for summary

judgment     as    to   Certain     of   Plaintiff       Whitesell's     Accounts


                                         19
   Case 1:03-cv-00050-JRH Document 1408 Filed 08/13/20 Page 20 of 20


Receivable Pricing Discrepancy Claims (doc. no. 1290) is GRANTED

IN PART and DENIED IN PART.        The appropriate price per part on 22

of the 25 subject parts is determinable as a matter of law by

reference to the pricing provisions of the parties' agreements.

Therefore, Defendant Husqvarna's motion for summary judgment is

granted   in   part    on   Plaintiff    Whitesell's   Pricing   Discrepancy

Claims    respecting    Part    Nos.    187101,   196338,   155452,   175606,

187784, 8393J, 109228X, 198725, 192757, 187556, 187414, 170015,

182402, 193413, 175652, 188202, 165932, 169498, 193412, 190736,

169497 and 180218.          Upon application of the pricing provisions,

Plaintiff Whitesell Corporation is entitled to judgment to be

entered at a later time in the amount of $6,429.06.               Defendant

Husqvarna's motion for summary judgment on Plaintiff Whitesell's

Pricing Discrepancy Claims respecting Part Nos. 71020748, 199162

and 73971000 is denied.^


     ORDER ENTERED at Augusta, Georgia, this /^ay of August,
2020.




                                                                       )GE
                                                    STATES DISTRICT COURT
                                                  tERN DISTRICT OF GEORGIA




5 The Court notes Husqvarna's contention that it is entitled to
summary judgment on any Pricing Discrepancy claim that is not
included in the Karutz Report. Obviously, to the extent a claim
is not included in the Karutz Report, there would be a failure of
proof on the issue of damages.       Whitesell does not dispute
Husqvarna's motion in this regard.
                                        20
